Case 19-17117-amc              Doc 661    Filed 02/03/21 Entered 02/03/21 12:20:00         Desc Main
                                         Document      Page 1 of 2
                                                                    Centre Square, East Tower
                                                                    1500 Market Street
                                                                    12th Floor
                                                                    Philadelphia, PA 19102
                                                                    215.279.8771
                                                                    F: 215.569.8228
                                                                    WALSH.LAW
 Christopher M. Hemrick*
 Direct Dial: (973) 757-1033
 chemrick@walsh.law                                                   *Admitted in NY and NJ

                                                 February 3, 2021
 VIA ECF
 The Honorable Ashely M. Chan, U.S.B.J.
 United States Bankruptcy Court for the Eastern District of Pennsylvania
 Robert N.C. Nix Sr. Federal Courthouse
 900 Market Street, Suite 204
 Philadelphia, Pennsylvania 19107

         Re:      In Re: Vascular Access Centers, L.P.
                  Bankr. Case No. 19-17117
                  Withdrawal of Stay Enforcement Motion Against Dr. David Cohen

 Dear Judge Chan:

        This firm represents Stephen V. Falanga, Chapter 11 Trustee (the “Trustee”) for the
 bankruptcy estate of the debtor, Vascular Access Centers, L.P. (the “Debtor”), in connection with
 the above-referenced case.

        On June 8, 2020, the Trustee filed a Motion for An Order Enforcing the Automatic Stay as
 to Actions Against the Debtor’s Non-Debtor Subsidiary Limited Liability Companies and
 Philadelphia Vascular Institute Pursuant to 11 U.S.C. §§ 362(a) and 105(a) or, Alternatively,
 Extending the Stay Pursuant to 11 U.S.C. § 105(a) (the “Stay Enforcement Motion”) [D.E. # 385].

         On September 8, 2020, the Court entered an Order enforcing the automatic stay as
 against the parties enumerated therein [D.E. # 513]. Drs. Salil S. Joshi (“Joshi”), Jorge A. Salazar
 (“Salazar”) and David B. Cohen (“Cohen”) objected to the Trustee’s Motion and were excluded
 from the Order to afford the parties time to continue discussions in resolution of the Motion as
 it pertained to Drs. Joshi, Salazar and Cohen.

        Further to my correspondence with Your Honor’s Chambers, Dr. Cohen has left his
 position and is no longer affiliated with the Debtor’s subsidiaries. As such, the Trustee hereby
 withdraws the Stay Enforcement Motion with respect to Dr. Cohen without prejudice. The
 Trustee otherwise reserves all rights and remedies.

        The Stay Enforcement Motion has been adjourned to February 17, 2021 at 12:30 p.m.
 with respect to Drs. Joshi and Salazar.
Case 19-17117-amc        Doc 661    Filed 02/03/21 Entered 02/03/21 12:20:00        Desc Main
                                 Document        Page 2 of 2
 Honorable Ashely M. Chan, U.S.B.J.
 February 3, 2021
 Page 2

        We thank the Court for its attention to this matter. If Your Honor has any questions or
 requires anything further, we are always available.


                                                   Respectfully submitted,



                                                   Christopher M. Hemrick
                                                   (Admitted Pro Hac Vice)
 cc:    All counsel of record (via ECF).
